            Case 6:20-cv-00538-ADA Document 23 Filed 10/06/20 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

     WSOU INVESTMENTS, LLC d/b/a                    §
     BRAZOS LICENSING AND                           §
     DEVELOPMENT,                                   §     CIVIL ACTION NO. 6:20-cv-533-ADA
                                                    §     CIVIL ACTION NO. 6:20-cv-534-ADA
             Plaintiff,                             §     CIVIL ACTION NO. 6:20-cv-535-ADA
                                                    §     CIVIL ACTION NO. 6:20-cv-536-ADA
                                                    §     CIVIL ACTION NO. 6:20-cv-537-ADA
                                                    §     CIVIL ACTION NO. 6:20-cv-538-ADA
                                                    §     CIVIL ACTION NO. 6:20-cv-539-ADA
     v.                                             §     CIVIL ACTION NO. 6:20-cv-540-ADA
                                                    §     CIVIL ACTION NO. 6:20-cv-541-ADA
                                                    §     CIVIL ACTION NO. 6:20-cv-542-ADA
                                                    §     CIVIL ACTION NO. 6:20-cv-543-ADA
                                                    §     CIVIL ACTION NO. 6:20-cv-544-ADA
     HUAWEI TECHNOLOGIES CO., LTD.                  §
     and HUAWEI TECHNOLOGIES USA                    §
     INC.,                                          §
                                                    §           JURY TRIAL DEMANDED
             Defendants.                            §



                    PLAINTIFF’S MOTION TO DISMISS COUNTERCLAIMS

          Defendants filed nearly identical counterclaims for non-infringement and invalidity in each

of the above-captioned cases.       The counterclaims contain no factual allegations to support

Defendants’ claims. Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Plaintiff

WSOU Investments, LLC d/b/a Brazos Licensing and Development files this Motion to Dismiss

Defendants’ counterclaims.

                               ARGUMENT AND AUTHORITIES

A.        Rule 12(b)(6) Standard

          To defeat a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a plaintiff must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

MOTION TO DISMISS COUNTERCLAIMS                                                               Page 1
          Case 6:20-cv-00538-ADA Document 23 Filed 10/06/20 Page 2 of 4




“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (citing Twombly, 550 U.S. at

556).

        Courts use the same standard in ruling on a motion to dismiss a counterclaim under Rule

12(b)(6) as they do in assessing a claim in a complaint. Thus, “to survive a motion to dismiss,

counterclaims for declaratory judgment of non-infringement and invalidity must meet the pleading

requirements set forth in Iqbal and Twombly.” SecurityProfiling, LLC v. Trend Micro Am., Inc.,

616CV01165RWSJDL, 2017 WL 5150682, at *4 (E.D. Tex. Mar. 21, 2017), report and

recommendation adopted, 616CV01165RWSJDL, 2017 WL 1950810 (E.D. Tex. May 11, 2017)

B.      Defendants’ declaratory judgment counterclaims fail to state a claim.

        Defendants’ counterclaim for non-infringement contains no supporting facts—much less

sufficient facts—to plausibly allege a counterclaim for non-infringement. Likewise, Defendants’

counterclaim for invalidity merely lists the statutory provisions without providing any facts

supporting Defendants’ counterclaim for invalidity. Thus, “both the counterclaims of

non-infringement and invalidity are conclusory and unsupported by any factual allegations” and

“do not meet the particularized pleading requirements set forth in Iqbal and Twombly to

sufficiently state a claim for relief.” See SecurityProfiling, LLC, 2017 WL 5150682, at *5 (E.D.

Tex. Mar. 21, 2017), report and recommendation adopted, 2017 WL 1950810 (E.D. Tex. May 11,

2017). Defendants’ counterclaims should be dismissed.

        If Defendants’ counterclaims are not dismissed, Defendants should be required to amend

to put Plaintiff on fair notice of the factual allegations supporting Defendants’ claims. e-Watch,

Inc. v. ACTi Corp. Inc., SA-12-CA-695, 2013 WL 12121105, at *3 (W.D. Tex. Apr. 22, 2013)



MOTION TO DISMISS COUNTERCLAIMS                                                             Page 2
          Case 6:20-cv-00538-ADA Document 23 Filed 10/06/20 Page 3 of 4




(requiring defendant to amend counterclaim that simply “list[ed] the elements of the claim without

providing the requisite guidance in identifying the factual basis for each claim of invalidity”).

       Therefore, Plaintiff respectfully requests that the Court enter an order dismissing

Defendants’ counterclaims.



Dated: October 6, 2020                        Respectfully submitted,

                                              /s/ Travis Richins

                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Brett A. Mangrum
                                              Texas State Bar No. 24065671
                                              Travis Lee Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Brett@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com
                                              ATTORNEYS FOR PLAINTIFF




MOTION TO DISMISS COUNTERCLAIMS                                                               Page 3
         Case 6:20-cv-00538-ADA Document 23 Filed 10/06/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I certify that on October 6, 2020 the foregoing document was served upon all counsel of

record via the court’s electronic filing system in accordance with the Federal Rules of Civil

Procedure.

                                           /s/ Travis Richins
                                           Travis Richins




MOTION TO DISMISS COUNTERCLAIMS                                                        Page 4
